Citation Nr: 0429597	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-07 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The appellant served in the Army Reserve from 1984 to 1999, 
to include a reported period of active duty for training 
(ACDUTRA) from November 1981 to July 1982.  The issue of 
service connection for a low back disability on a de novo 
basis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The February 2001 decision by the RO, which denied 
service connection for a low back disorder, was not appealed.

2.  The evidence received since the unappealed February 2001 
rating decision relates to an unestablished fact necessary to 
substantiate the claim.


CONCLUSIONS OF LAW

1.  The February 2001 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
back disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the RO denied entitlement to 
service connection for a low back disorder in February 2001 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted Veterans Claims 
Assistance Act and its implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. §§ 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) 
(2003).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

For the purpose of reopening the veteran's claim only the 
Board finds that the requirements of the VCAA have been 
satisfied. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

Factual Background

The evidence of record at the time of the February 2001 RO 
decision is briefly summarized.  At that time, the 
appellant's service medical records indicate that, in 
February 2002, the veteran showed complaints of low backache 
for 3 months.  Examination of the low back at that time 
showed no swelling or dislocation.  There was full range of 
motion with right side tenderness.  The appellant reported 
onset in basic training.  A July 1984 service medical record 
shows complaints of low back pain, which is diagnosed as 
Braxton Hicks contractions, due to pregnancy.  Reserve 
records from 1984 to 1999 include private treatment records 
which show a low back injury in 1993 from a vehicle accident.  
Examination in November 1993 was normal.  Later reports show 
chronic back pain.

In February 2001 the RO denied service connection for a low 
back disorder.  At that time the RO determined that the 
appellant's low back disorder was not incurred in or 
aggravated by military service, and was likely due to her 
1993 back injury.  The appellant was notified of that 
decision and of her appellate rights.  She did not appeal 
that determination which is now final.  38 U.S.C.A. § 7105 
(West 2002).  However, the appellant may reopen her claim by 
the submission of new and material evidence.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2004).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant 's claim unless it is inherently false or untrue, 
or is beyond the competence of the person making the 
assertion.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since the February 2001 decision 
includes several statements.  The first is from the 
appellant's sister, dated September 2003, which indicates 
that she does recall the appellant complaining about her back 
injury during active duty in basic training in 1982.  The 
second is a statement from a private physician, which 
indicates that the appellant has been diagnosed with 
degenerative disc disease at the L4/L5 region of her lumbar 
and sacral spine, and that the examiner noted that the 
appellant was first treated for back pain in February 1982, 
when she was nineteen years old.

The Board finds these statements are new and material 
evidence in that they appear to possibly show a nexus between 
the appellant's low back complaints in service, and her 
current low back disability.  Accordingly, the claim is 
reopened.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.


REMAND

Having reopened the appellant's claim for service connection 
for a low back disorder, the case must now be considered 
based on a de novo review of the record. 

In this regard, the Board notes that the evidence of record 
indicates that the appellant had back problems in service, 
and currently has a back problem.  Further, the appellant has 
submitted a private medical opinion, as noted above, which 
may indicate that the appellant's current back disorder is 
related to her back problems in service.  The Board is 
therefore of the opinion that the appellant should be offered 
a VA examination, to address the etiology and severity of her 
back disability.

In addition, the Board notes that it is somewhat unclear from 
the record as to the specific dates the veteran engaged in 
active duty, active duty for training, and inactive duty for 
training.  

Accordingly, the case is REMANDED for the following 
development: 

1.  The RO should furnish the appellant the 
appropriate release of information forms in 
order to obtain copies of any VA, military, 
or private medical records pertaining to 
treatment for he low back disorder covering 
the period from 1982 to the present, to 
include the records from Dr. Yates.  She 
should be asked to furnish copies of any 
evidence in her possession not previously 
submitted per 38 C.F.R. § 3.159.

2.  The RO should request the National 
Personnel Records Center to verify the 
appellant's dates of service in the 
Reserve, to include all periods of ACDUTRA 
and inactive duty training. 

3.  Thereafter, a VA examination by an 
orthopedist should be conducted in order to 
determine the nature, severity, and 
etiology of any diagnosed low back 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  In addition to X-
rays, any other tests deemed necessary 
should be performed.  It is requested that 
the examiner obtain a detailed history 
concerning in service and post service low 
back injuries.  Following the examination, 
it is requested that the examining 
physician render an opinion as to whether 
it is as likely as not that any low back 
disability diagnosed is related to the 
appellant's period of ACDUTRA reportedly 
from November 1981 to July 1982.

If it is determined that any current low 
back disorder originated subsequent to this 
period of ACDUTRA, it is requested that the 
examining physician render an opinion as to 
whether it is as likely as not that any low 
back disability diagnosed underwent a 
chronic increase in severity beyond normal 
progression during any subsequent period of 
ACDUTRA or inactive duty training.  A 
complete rational for any opinion expressed 
should be included in the report.

4.  Thereafter, the RO should re-adjudicate 
the claim.  If the benefit sought is not 
granted, the veteran should be furnished a 
supplemental statement of the case and an 
opportunity to respond.  The case should 
then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



